Citation Nr: 0927137	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-39 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than October 1, 
2002, for the apportionment of the Veteran's Department of 
Veterans' Affairs benefits on behalf of his minor children.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1978.  The appellant is his former spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California which granted the apportionment of the Veteran's 
benefits; an effective date of October 1, 2002 was 
established.  The appellant indicated her disagreement with 
the assigned effective date in May 2004, a statement of the 
case was issued in October 2004, and a substantive appeal was 
received in October 2004.

In a February 2007 decision, the Board denied the appellant's 
claim of entitlement to an effective date earlier than 
October 1, 2002 for the apportionment of the Veteran's VA 
benefits.  The appellant appealed to the United States Court 
of Appeals for Veterans Claims (the Court).  While the matter 
was pending before the Court, the appellant's attorney and a 
representative of VA's Office of General Counsel filed a 
Joint Motion for Remand.  In a May 2008 Order, the Court 
vacated the Board's February 2007 decision and remanded the 
matter for readjudication in light of the Joint Motion. 

In a March 2009 letter, the Board provided the appellant, her 
representative and the Veteran the opportunity to submit 
additional evidence and argument.  In response, the Veteran's 
service representative submitted additional argument in April 
2009.


FINDING OF FACT

A claim for apportionment of the Veteran's VA benefits was 
received on September 16, 2002.
CONCLUSION OF LAW

Entitlement to an effective date prior to October 1, 2002, 
for the grant of apportionment of the Veteran's VA benefits 
is denied as a matter of law. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 3.458 (2006); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  In this case, the RO informed the 
appellant that an earlier effective date was not warranted 
for the grant of apportionment of the Veteran's VA benefits, 
as the appellant's claim was received on September 16, 2002.  
In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board has decided the appeal on 
the current record without any further consideration of the 
VCAA, and will deny the appellant's claim solely because of a 
lack of entitlement under the law.

Criteria & Analysis

The evidence of record reflects that the appellant and the 
Veteran were married in January 1988, and divorced in 
December 1994.  They have two children, born in July 1988, 
and October 1990.  On September 16, 2002, the appellant filed 
a claim for apportionment of the Veteran's VA benefits on 
behalf of her two minor children.  In August 2003, the RO 
granted entitlement to an apportionment of the Veteran's VA 
benefits, effective October 1, 2002.  The sole issue is 
whether an effective date earlier than October 1, 2002 is 
warranted for the grant of apportionment of the Veteran's 
benefits.

The law provides that all or any part of a Veteran's pension 
or compensation benefits may be apportioned. 38 U.S.C.A. § 
5307; 38 C.F.R. § 3.450.  Additionally, where hardship is 
shown to exist, compensation benefits may be specially 
apportioned between the Veteran and his or her dependents on 
the basis of the facts in the individual case as long as it 
does not cause undue hardship to the other persons in 
interest.  Veteran's benefits will not be apportioned until 
the estranged spouse of a veteran files claim for an 
apportioned share.  If there are any children of the Veteran 
not in his or her custody an apportionment will not be 
authorized unless and until a claim for an apportioned share 
is filed in their behalf.  38 C.F.R. § 3.458(g).

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor. 
38 U.S.C.A. § 5110(a).

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

Regulations concerning effective dates for apportionment 
provide that on original claims, the effective date shall be 
assigned in accordance with the facts found.  On other than 
original claims from the first day of the month following the 
month in which the claim is received for apportionment of a 
veteran's award.  38 C.F.R. § 3.400(e).  

The appellant's claim for apportionment on behalf of the 
Veteran's children was received by VA on September 16, 2002.  
As noted above, the RO granted the apportionment effective 
from the first day of the month following the month in which 
the claim was received, October 1, 2002.  See 38 C.F.R. § 
3.400(a), (e).  

The Board has carefully reviewed the record in order to 
determine whether there existed a previous, unacted-upon 
claim for apportionment of the Veteran's benefits prior to 
the appellant's September 2002 letter.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  

The evidence of record includes an August 2001 letter from 
the District Attorney's office in Ventura, California which 
describes a Court Order allowing for the withholding of the 
Veteran's employment income for child support.  Attached to 
the letter was a "Notice to Employer" statement that 
describes the amount of the withholding and instructs VA to 
begin withholding the Veteran's wages.  In the April 2008 
Joint Motion, the parties noted that the Board's February 
2007 decision did not discuss whether this letter from the 
District Attorney's office was an informal claim for 
apportionment of the Veteran's benefits.  See the Joint 
Motion, page 5.

Under 38 C.F.R. § 3.155, any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a veteran, his or her 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  [Sui juris is 
defined as having the capacity to manage one's own affairs.  
See Sagainza v. Derwinski, 1 Vet. App. 575 (1991), citing 
Black's Law Dictionary 1434 (6th ed. 1990).]

The April 2008 Joint Motion describes the August 2001 letter 
as an attempt by the appellant, through the District 
Attorney, to have the Veteran's disability benefits garnished 
for failure to pay child support.  See the Joint Motion, page 
2.  While the August 2001 letter is clearly an attempt by the 
District Attorney's office to garnish the Veteran's wages, it 
cannot be construed as an informal claim.  As an initial 
matter the Board notes that the August 2001 letter does not 
express an intent to file a claim for VA benefits.  Instead, 
the letter seeks to enforce a California Court Order 
permitting the garnishment of the Veteran's wages.  Further 
evidence of this lack of intent is demonstrated by the 
references California family law statutes as opposed to any 
of the laws administered by VA.  Accordingly, even under the 
most sympathetic reading, the letter from the District 
Attorney's office does not express an intent to file a claim 
under the laws administered by the VA.  

Even if the Board were to assume that the August 2001 letter 
was an attempt to file a claim for benefits on behalf of the 
appellant, the District Attorney's office is not one of the 
entities recognized under 38 C.F.R. § 3.155 as being capable 
of filing an informal claim.  Specifically, the District 
Attorney's office is not the claimant, the appellant's duly 
authorized representative or a Member of Congress.  Nor is 
the office acting as a next of friend of the claimant who is 
not sui juris.  In this case the evidence does not indicate, 
and the appellant does not allege, that she is incapable of 
managing her own affairs.

As noted above, 38 C.F.R. § 3.458(g) specifically states that 
a veteran's benefits will not be apportioned "until the 
estranged spouse of a veteran files [a] claim for an 
apportioned share." [emphasis added by the Board].  The 
evidence of record in this case does not include any 
communications from the appellant prior to her September 16, 
2002 claim.  Since the effective date in this case is 
governed by the date of receipt of the claim for the 
apportionment, there is no basis for awarding apportionment 
any earlier than the month following the date of claim for 
the apportionment.  

While the Board acknowledges that the Veteran purportedly 
failed to report to VA that the children were no longer in 
his custody, and that he has failed to pay child support, 
there is simply no legal authority for the award of an 
earlier effective date for apportionment of the Veteran's VA 
benefits.

In sum, the pertinent facts are not in dispute.  The 
appellant's first submitted a claim for apportionment of the 
Veteran's benefits in September 2002 and the law is 
dispositive.  Thus, there is no legal basis to award an 
earlier effective date for the grant of the apportionment of 
the Veteran's VA benefits.  Accordingly, the claim must be 
denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to an effective date earlier than October 1, 
2002, for the apportionment of the Veteran's Department of 
Veterans' Affairs benefits on behalf of his minor children, 
is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


